PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: William Gilliam                                                       Cr.: 10-00088-001
                                                                                         PACTS #: 55019

Name of Sentencing Judicial Officer:    THE HONORABLE KATHARINE S. HAYDEN
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 06/23/2010

Original Offense:   Count One: Unlawful Possession of a Firearm by a Convicted Felon

Original Sentence: 110 months imprisonment, 36 months supervised release

Special Conditions: Alcohol/Drug Testing and Treatment

Type of Supervision: Supervised Release                        Date Supervision Commenced: 04/11/2019

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance


  1                    The offender has violated the mandatory supervision condition which states,
                       'You must not unlawfully possess a controlled substance.'
                       On May 29, 2021, Gilliam tested positive for the use of marijuana. Following
                       the positive test, Gilliam admitted to continued use of edible marijuana, most
                       recently on May 15, 2021.


U.S. Probation Officer Action:

No formal court action is being sought at this time. Gilliam admitted using marijuana for most of his life
and is finding difficulty ceasing the use. Gilliam was referred for substance abuse treatment and expressed
a willingness to comply with all treatment recommendations. The probation office will continue to monitor
Gilliam’s compliance throughout his treatment, increase drug use monitoring, and will update the Court
accordingly.
                                                                                        Prob 12A – page 2
                                                                                          William Gilliam


                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer


                                                                Michael L. Liebes

                                                         By:   MICHAEL L. LIEBES
                                                               U.S. Probation Officer

/ mll

APPROVED:




ELISA MARTINEZ                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                        s/Katharine S. Hayden
                                                                Signature of Judicial Officer

                                                         June 24, 2021

                                                                            Date
